Citation Nr: 1332792	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  04-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
 
In a September 2005 decision, the Board denied service connection for a low back and a right knee disability.  The Board also denied a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 

In a March 2008 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2005 decision and remanded the matter for further proceedings consistent with its decision.

In February 2010 the Board remanded the appeal for additional development.  In October 2010 the RO granted service connection for right knee and low back disabilities, representing a complete grant of those benefits sought on appeal.

In March 2012, the Veteran submitted an application for entitlement to a TDIU.

In June 2012, the Board, in pertinent part, acknowledged the TDIU issue and remanded it so that the Veteran could be provided with notice of the regulatory requirements for that benefit.  The Board also remanded the issue of an earlier effective date for a 10 percent disability rating for surgical scars of the right knee with hyperalgia, lateral sural nerve.

In June 2012, the Board further separately awarded increased disability ratings for left knee disability based on instability, painful motion, and limitation of extension; and an earlier effective date for the assignment of a 10 percent disability rating for a painful scar of the left knee.  As such, these issues are no longer on appeal before the Board.

During the pendency of this appeal, by rating action dated in March 2013, the RO granted an effective date of March 14, 2003, for the assignment of a 10 percent disability rating for surgical scars of the right knee with hyperalgia, lateral sural nerve.  As this represents a complete grant of the benefit sought on appeal, the issue is not longer before the Board.

The Board notes that in July 2013, the Veteran submitted a private medical record dated in June 2013 in support of her claim.  This evidence was accompanied by a waiver of consideration by the agency of original jurisdiction.  As such, the Board may review the evidence in the first instance in adjudicating the Veteran's claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As such, the remaining issue on appeal before the Board is entitlement to a TDIU, which is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that her service-connected low back and right and left knee disabilities preclude her from engaging in substantially gainful employment consistent with her education and occupational experience.

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for limitation of extension of the left knee associated with patellofemoral pain syndrome of the left knee, status post arthroscopy with meniscal damage and bursitis, rated at 50 percent from February 15, 2012; patellofemoral pain syndrome of the left knee, status post arthroscopy with meniscal damage and bursitis, rated at 100 percent from December 20, 2002, and 20 percent from May 1, 2003; residuals of a lumbar strain, sacroiliitis, and sacroiliac joint dysfunction, rated at 10 percent from January 23, 2003; right knee patellofemoral pain syndrome, status post tendon relocation, rated at 10 percent from January 23, 2003; painful motion of the left knee associated with patellofemoral pain syndrome of the left knee, status post arthroscopy with meniscal damage and bursitis, rated at 10 percent from January 23, 2003, to February 15, 2012; tender surgical scars of the left knee with hyperalgia of the lateral sural nerve associated with patellofemoral pain syndrome of the left knee, status post arthroscopy with meniscal damage and bursitis, rated at 10 percent from January 23, 2003; and surgical scars of the right knee with hyperalgia of the lateral sural nerve associated with right knee patellofemoral pain syndrome, status post tendon relocation, rated at 10 percent from March 14, 2003.  The Veteran has had a combined disability rating of 100 percent from January 23, 2003; a 60 percent from May 1, 2003; and an 80 percent from February 15, 2012.  

TDIU prior to February 15, 2012

Prior to February 15, 2012, the Veteran's disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Service for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

A VA examination report dated in May 2003 shows that it was indicated that the Veteran had not missed any time off from work because of her back pain.

A VA examination report dated in May 2004 shows that the effects of her knee disability on her occupation and daily activities was limited to the extent that she was unable to do any squatting and kneeling.  On standing, she would have difficulty if it exceeded 30 minutes.

VA joint and spine examination reports dated in September 2010 each show that the Veteran was not currently employed.  She reported that she had stopped teaching secondary to laryngeal cancer and the loss of her voice; and that she had stopped working as a veterinary assistant because of her knees and back.  It was indicated that the spine disability affected her occupational activities in that it resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  Her disability was also said to result in increased absenteeism, the assignment of different duties, and her being unemployed.

In adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In light of the foregoing, the Board finds that the Veteran's claims file does not provide sufficient information to render an opinion as to whether she was unemployable prior to February 15, 2012.  The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  As such, the Board finds it necessary to obtain a retrospective medical opinion from a VA examiner, preferably a vocational specialist, as to whether the Veteran was not employable due to her service-connected disabilities prior to February 15, 2012.

If, after completion of the above development, there is evidence, including the Veteran's contentions, that she has been unemployable during the appeal period prior to February 15, 2012, and she has not met the percentage requirements for the assignment of a TDIU, the RO shall refer the case to VA's Director of Compensation and Pension Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

TDIU from February 15, 2012

A VA joints examination report dated in February 2012 shows that the Veteran reported that she had worked until 2007 when she developed throat cancer.  After the radiation, she experienced the emergence of many allergies.  She had worked as a veterinary technician, but had trouble with her knees and back with lifting.  She also worked in a medical office and had done some substitute teaching, but this would be limited by her voice change and standing from her back and knee problems.

A VA scars examination report dated in February 2012 shows that the Veteran's scars were said to be sensitive to friction of clothing and sensitive to pressure, thus limiting her ability to kneel.

A VA examination report dated in March 2013 shows that the VA examiner indicated that the Veteran's throat cancer had resulted in a hoarse voice due to scarring.  The Veteran reported being unable to engage in jobs that she had previously trained for because all required her to be able to use her voice to communicate with others.  She added that she had not applied for work since 2007 because the work she had been trained for required normal voice function.

With regard to her service-connected right and left knee disabilities, the Veteran reported that chronic knee pain prevented her from standing for any length of time or lifting objects.  Following examination of the Veteran, the examiner stated there were no objective findings which would indicate limitations in her being able to perform sedentary work activity due to her service-connected knee conditions.  Her knee disabilities were said to typically cause pain with climbing, going up and down stairs, squatting, deep knee bends, crawling, and going up and down inclines.  This was said to limit her from doing occupational activity requiring these kinds of motions to some extent depending on her tolerance. The examiner noted that depending on pain tolerance, some individuals with this condition would be able to perform these functions at work on at least an occasional basis despite the pain while others would not.  The examiner concluded that this condition would not prevent her from doing work requiring standing within a space or room or walking on level surfaces particularly if allowed to sit or shift positions occasionally when needed.

With regard to her service-connected low back disability, the Veteran reported that her symptoms had gradually worsened.  Sometimes she would have to stay in bed to avoid sitting up straight.  Sitting for more than 15 minutes at a time was said to "kill" her back.  She was not able to do lifting of any kind because of her back.  She added that she was able to do dishes, but could not vacuum, sweep, or mop. She could do laundry if the machines were up high off the ground.  She did not do anything for exercise.  She was afraid she could not get a job because back pain would cause her to miss work.  Following examination of the Veteran, the examiner stated she would be able to perform sedentary employment activity, particularly if allowed to change positions and/or stand occasionally when needed during the work day.  She was unable to do repetitive lifting, bending, or heavy pushing/pulling motions, but no other limitations were supported based on objective findings in regard to light or light/moderate physical employment activity.

A letter from B. L. Warren, M.D., dated in June 2013, shows that it was indicated that, historically, if walking on irregular ground for more than 15 or 20 minutes, the Veteran's right knee would become swollen, painful, and exhibit joint effusion within 24 hours.  She was also said to be very limited in being able to do housework, having back pain if she would be up for more than 30 minutes. This included cooking meals, which her husband would typically do.  She was unable to vacuum because of pain.  She could not sit for long periods of time because it would hurt her lumbar spine, which had increasingly hurt for a number of years.

Dr. Warren added that the Veteran's problem was that she had chronic pain in her lumbar spine whether she would sit, ride in a car, stand, or walk, even if she did not lift.  This was said to be typical with chronic lumbar pain.  The spine in the lumbar region was said to be the fulcrum on which the body, particularly the trunk, would rotate and derive its structural mobility, even while sitting.  The trunk was supported by the lumbar spine and its muscles.  Thus, this area of the body while sitting would not be at rest.  Walking, going up steps, lifting, increase the role that this part of the body would deal with.  The knees would be at rest when a person is sitting as long as the feet were not forcibly having pressure against the floor underneath them.  This meant that use could irritate the knees, causing stiffness and swelling, but they could have some rest when there was no force applied to them. The only time the lumbar spine would have relaxation was when the Veteran was lying down.  Thus, these functional limitations, more likely than not, were said to prevent gainful employment.  Dr. Warren noted that it would be a special job that allowed a person to sit part of the time, to be able to get up and walk whenever they wished, but, then, to lie down in the middle of the day, if the back was too painful.

In addressing the March 2013 VA medical opinion on the Veteran's employability, to include whether his opinion would be similar or varied from the VA medical opinion, Dr. Warren explained that the Veteran's medical problems in the lumbar spine had not been fully evaluated.  For instance, there had been no orthopedic or magnetic resonance imaging (MRI) evaluation of her knees to show whether anything could be done to improve the knee function and reduce pain, swelling, and stiffness.  Similarly, a MRI and neurosurgical evaluation of the lumbar spine would allow for more objective evidence as to what could be done potentially to allow her to be rehabilitated.  Dr. Warren concluded that maybe these studies and evaluations by specialists would show problems that simply could not be fixed.  However, it might show causes that were remediable.  It was, thus, difficult to say whether the Veteran would be forever unable to hold a job if one or the other of these areas could be fixed.

The Board has considered the March 2013 VA examination report, however, it does not appear that the VA examiner adequately addressed the question of whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, either alone or in the aggregate, taking into consideration her level of education, special training, and previous work experience.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  As noted above, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

Moreover, the Board has considered the June 2013 opinion of Dr. Warren; however, although Dr. Warren in one part of the opinion suggested that the Veteran's functional limitations likely prevented gainful employment, in a latter part of the opinion suggested that the Veteran's disabilities had not been fully evaluated and it was difficult to determine the extent of the unemployability.

On remand, the Veteran should be afforded a VA examination, to be conducted, if possible, by a vocational specialist, to determine the extent of her service-connected disabilities, and to determine whether they render her unable to secure or follow a substantially gainful occupation, either alone or in the aggregate, taking into consideration her level of education, special training, and previous work experience.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the Veteran to identify all locations of VA treatment or evaluation for her service-connected disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO shall schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to determine entitlement to a TDIU. The claims file must be made available to and be reviewed by the examiner.  All testing deemed necessary by the examiner must be undertaken.

With regard to the Veteran's disability prior to February 15, 2012, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, precluded her from securing or following substantially gainful employment, taking into consideration her level of education, special training, and previous work experience.

Following examination of the Veteran, for the period beginning on February 15, 2012, the examiner is also requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, preclude her from securing or following substantially gainful employment, taking into consideration her level of education, special training, and previous work experience.

It is noted that service connection is in effect for limitation of extension of the left knee; patellofemoral pain syndrome of the left knee, status post arthroscopy with meniscal damage and bursitis; painful motion of the left knee; right knee patellofemoral pain syndrome, status post tendon relocation; residuals of a lumbar strain, sacroiliitis, and sacroiliac joint dysfunction; tender surgical scars of the left knee with hyperalgia of the lateral sural nerve; and surgical scars of the right knee with hyperalgia of the lateral sural nerve.

The examiner is advised that the Veteran is competent to report her symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Following the above development, the RO shall consider whether the Veteran's claim of entitlement to a TDIU prior to February 15, 2012, warrants referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

5.  The RO will then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


